Name: Council Regulation (EC) No 2414/2001 of 7 December 2001 amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement
 Type: Regulation
 Subject Matter: international law;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2414Council Regulation (EC) No 2414/2001 of 7 December 2001 amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement Official Journal L 327 , 12/12/2001 P. 0001 - 0002Council Regulation (EC) No 2414/2001of 7 December 2001amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirementTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(b)(i) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Regulation (EEC) No 539/2001(2) includes Romania among the third countries whose nationals are exempted from visa requirements, but makes the application of the visa exemption to Romanian nationals conditional on a decision to be taken at a later stage by the Council. That decision is to be taken on the basis of a report which the Commission was to present to the Council by 30 June 2001 at the latest and which was to be accompanied by any recommendations that might be appropriate.(2) In its report of 29 June 2001, the Commission notes the undeniable progress made by Romania as regards illegal immigration from its country, its visa policy and the controls at its borders. The Commission also sets out the commitments entered into by Romania in this field. The Commission concludes by recommending to the Council that Romanian nationals be exempted from the visa requirement as from 1 January 2002.(3) In order to apply the visa exemption to Romanian nationals, the provisions of Regulation (EC) No 539/2001 which provisionally maintain the visa requirement should be deleted.(4) Pursuant to Article 1 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland and the United Kingdom are not participating in the adoption of this Regulation. Consequently, without prejudice to Article 4 of that Protocol, the provisions of this Regulation do not apply to Ireland or to the United Kingdom.(5) As regards the Republic of Iceland and the Kingdom of Norway, this Decision constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1(B) of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(3),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 539/2001 is hereby amended as follows1. The twelfth recital shall be replaced by the following: "(12) This Regulation provides for full harmonisation as regards the third countries whose nationals are subject to the visa requirement for the crossing of Member States' external borders and those whose nationals are exempt from that requirement."2. Article 1(2) shall be replaced by the following: "Nationals of third countries on the list in Annex II shall be exempt from the requirement set out in paragraph 1 for stays of no more than three months in all."3. Article 8 shall be replaced by the following: "Article 8This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities."4. The following shall be deleted from Annex II:- the asterisk against Romania;- the footnote referring to Article 8(2).Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 7 December 2001.For the CouncilThe PresidentM. Verwilghen(1) Opinion delivered on 29 November 2001 (not yet published in the Official Journal).(2) OJ L 81, 21.3.2001, p. 1.(3) OJ L 176, 10.7.1999, p. 31.